Samjungcast Co., Ltd. v Expway Corp. (2018 NY Slip Op 01573)





Samjungcast Co., Ltd. v Expway Corp.


2018 NY Slip Op 01573


Decided on March 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2018

Friedman, J.P., Andrias, Singh, Moulton, JJ.


5962 652314/16

[*1]Samjungcast Co., Ltd., Plaintiff-Appellant,
vExpway Corp., Defendant-Respondent, Moon-Ki Jeong, Defendant.


Kimm Law Firm, New York (Adam Garcia of counsel), for appellant.
Loeb & Loeb LLP, New York (Christian D. Carbone of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Eileen Bransten, J.), entered on or about November 17, 2016, which granted defendant Expway Corp.'s motion to dismiss the complaint on forum non conveniens grounds, unanimously dismissed, without costs, as untimely.
As the notice of appeal from the order was served more than 30 days after service of the order, with written notice of its entry, it is untimely (CPLR 5513[a]; Hill Dickinson LLP v Il Sole Ltd., 149 AD3d 471 [1st Dept 2017]).
Even if we were to have jurisdiction to review the order, defendant met its heavy burden under CPLR 327 of establishing
that New York is an inconvenient forum (Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 479 [1984], cert denied 469 U.S. 1108 [1985]; Norex Petroleum Ltd. v Blavatnik, 151 AD3d 647, 648 [1st Dept 2017], lv denied 30 NY3d 906 [2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 13, 2018
CLERK